DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
It appears that Figures 5 and 6 are photographs.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denny, US 5,318,470.
Regarding claim 15:
Denny discloses a trellis hub, comprising: 
i) a first hub member (10), comprising a first plurality of trellis spar receiving zones (R); and 
ii) a second hub member (20), comprising a second plurality of trellis spar receiving zones (R); wherein: 
a) the first and second hub members are rotatable relative to each other about a common, substantially central axis (V); and 
b) the first hub member is not identical to the second hub member.
Regarding claim 16:
Denny discloses wherein the trellis spar receiving zones are substantially circular in cross section.
Regarding claim 17:
Denny discloses wherein the hub members are joined by a connector (16).
Regarding claim 19:
Denny discloses wherein the connector comprises complementary shaped interacting members (lip 16 is nested within open hub 10) which are co-formed with respective hub members.
Regarding claim 20:
Denny discloses wherein the first plurality of trellis spar receiving zones (on 10) are arranged radially around the first hub member in a plane that is perpendicular to the central axis.
Regarding claim 21:
Denny discloses wherein the second plurality of trellis spar receiving zones are arranged radially around the second hub member and directed at an angle of less than 90° relative to the central axis.
Regarding claim 22:
Denny discloses wherein the first hub member has four trellis spar receiving zones.
Regarding claims 23-24:
Denny discloses a plurality of trellis spars (C) connected to the hubs via the trellis spar receiving zones (refer to Figs. 1 and 2)

Claims 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ventrella, WO 2009/128111.
Regarding claim 15:
Ventrella discloses a trellis hub (1), comprising: 
i) a first hub member (7), comprising a first plurality of trellis spar receiving zones (8); and 
ii) a second hub member (5), comprising a second plurality of trellis spar receiving zones (2); wherein: 
a) the first and second hub members are rotatable relative to each other about a common, substantially central axis (10); and 
b) the first hub member is not identical to the second hub member.
Regarding claims 17-18:
Denny discloses wherein the hub members are joined by a connector (13) that defines the common, substantially central axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633